Citation Nr: 1127514	
Decision Date: 07/22/11    Archive Date: 07/29/11

DOCKET NO.  05-22 984	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for hearing loss of the left ear.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The Veteran had active military service from September 1967 to September 1970, including service in the Republic of Vietnam from March 1968 to February 1969.  He also had subsequent periods of active duty for training with the California Army National Guard from September 1980; and active military service from February 2003 to February 2004, including service in support of Operation Enduring Freedom and Operation Iraqi Freedom.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which denied service connection for bilateral hearing loss and the Veteran's request for a rating in excess of 20 percent for his service-connected type II diabetes mellitus.  The RO also granted service connection and a noncompensable evaluation for erectile dysfunction.

In November 2007 the Veteran testified before the undersigned Veterans Law Judge at a hearing in Washington, DC.  The transcript of that hearing was prepared and has been included in the claims folder for review.  Following that hearing, the Board issued a Decision/Remand in December 2007.  In that action, the Board denied the Veteran's request for the assignment of a compensable evaluation for erectile dysfunction and then remanded the remaining issues involving diabetes mellitus and bilateral hearing loss.  The appeal was remanded to the RO via the Appeals Management Center (AMC), located in Washington, DC.

In a rating decision issued in March 2008, service connection for hearing loss of the right ear was granted.  In that same decision, service connection for tinnitus was also awarded.  Service connection was not, however, granted for hearing loss of the left ear.  The claim was then returned to the Board for review.

The Board then issued, in June 2008, a Decision/Remand.  In the decision portion of the action, the Board denied the Veteran's request for the assignment of a disability evaluation in excess of 20 percent for type II diabetes mellitus.  The issue involving hearing loss of the left ear was once again remanded to the RO via the AMC.  The claim was returned to the Board for review.  The Board once again reviewed the claims folder and determined that the information that was sought by the Board in its Decision/Remand was not obtained, and, as such, the claim was once again remanded in January 2010.  The claim has since been returned to the Board for appellate review.  

Upon reviewing the development since January 2010, the Board finds there has been substantial compliance with its remand instructions with respect to the Veteran's hearing loss claim.  The Board notes that the United States Court of Appeals for Veterans Claims, hereinafter the Court, has noted that "only substantial compliance with the terms of the Board's engagement letter would be required, not strict compliance."  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall violation when the examiner made the ultimate determination required by the Board's remand, because such determination "more than substantially complied with the Board's remand order").  The AMC/RO was tasked by the Board to obtain additional medical evidence with respect to the Veteran's hearing loss of the left ear, and it has done so.  Specifically, the AMC/RO was asked to obtain an examination of the Veteran along with an opinion concerning the etiology of any current left ear disability.  The results of that request have been included in the claims folder for review.  The results were returned to the AMC/RO which, in turn, issued a Supplemental Statement of the Case (SSOC) in response to the information obtained.  Based on the foregoing, the Board finds that the AMC/RO substantially complied with the mandates of the Board's most recent remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (finding that a remand by the Board confers on the Veteran the right to compliance with the remand orders).  Thus, the Board will proceed to review and decide the claim based on the evidence that is of record.



FINDINGS OF FACT

1.  The Veteran has hearing loss in the left ear.  

2.  A VA audiologist has etiologically linked the Veteran's hearing loss with his military service.


CONCLUSION OF LAW

Left ear hearing loss was incurred in, or aggravated by, active military service and may be presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.385 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the appellant's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant should not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant).

Also, the Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the appellant. Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant should provide in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).

The Board finds that the Agency of Original Jurisdiction (AOJ) has substantially satisfied the duties to notify and assist, as required by the VCAA.  To the extent that there may be any deficiency of notice or assistance, there is no prejudice to the appellant proceeding with these issues given the favorable nature of the Board's decision with regard to the issue of service connection for hearing loss of the left ear.  

Service connection may be granted for a disability due to a disease or injury which was incurred in or aggravated by active duty.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2010).  Service connection may be awarded for a "chronic" condition when a disease defined by statute or regulation as a chronic disease manifests itself and is identified as such in service (or within the presumption period under 38 C.F.R. § 3.307, and the service member presently has the same condition.

Organic disease of the nervous system such as sensorineural hearing loss will be presumed to have been incurred in or aggravated by service if it had become manifest to a degree of 10 percent or more within one year of the service member's separation from active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).  This presumption is rebuttable by affirmative evidence to the contrary.  Id.

Service connection may be granted when a disease manifests itself during service (or during the presumptive period) but is not identified until later, there is a showing of continuity of symptomatology after discharge, and medical evidence relates the symptomatology to the service member's present condition.  38 C.F.R. § 3.303 (2010); see Savage v. Gober, 10 Vet. App. 488, 495-98 (1997).

With respect to the first requirement of a current disability, before service connection may be granted for hearing loss, that loss must be of a particular level of severity.  For the purposes of applying the laws administered by the VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz (Hz) is 40 decibels or greater; or when the auditory threshold for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2010).

Even though disabling hearing loss may not be demonstrated at separation, a service member may nevertheless establish service connection for a current hearing loss disability by submitting evidence that the current disability is related to service.  Hensley v. Brown, 5 Vet. App. 155 (1993). The threshold for normal hearing is from zero to 20 decibels and higher threshold levels indicate some degree of hearing loss.  Id. (citing Current Medical Diagnosis & Treatment, Stephen A. Schroeder, et. al. eds., at 110-11 (1988)).

The record reflects that the Veteran had many periods of active service and also served in the California Army National Guard.  In conjunction with his claim for benefits, the Veteran underwent a VA audiological examination in February 2008.  On the authorized audiological evaluation, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
25
20
30
25
30

Speech audiometry revealed speech recognition ability of 86 percent in the left ear.  A diagnosis was given of "normal hearing sensitivity through 3000 Hertz sloping to moderate sensorineural hearing loss in the left ear."  While the examiner indicated that the hearing loss was consistent with noise exposure, that same examiner did not provide a detailed rationale as to why, or why not, the hearing loss was due to service.  The examiner did, however, conclude that the Veteran's hearing loss of the right ear and his hearing loss was due to inservice noise exposure.  

Another audiological examination was accomplished in February 2010.  On the authorized audiological evaluation, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
25
20
30
30
50

Speech audiometry revealed speech recognition ability of 96 percent in the left ear.  A diagnosis of bilateral sensorineural hearing loss was provided.  Moreover, the examiner stated, ". . . it was as likely as not that the vet's hearing loss in both ears is related to his military noise exposure."  

The service treatment records establish that the Veteran did not seek medical evaluation for hearing loss during active duty.  The Veteran has also testified that he did not seek medical evaluation for hearing loss while on active duty.  Defective hearing is first shown in the left ear in April 1998.  This establishes that there is no objective evidence that the Veteran manifested hearing loss disability, as defined for VA purposes, within one year following service separation.  Thus, service connection on the basis of a presumption of service connection is not warranted.  38 C.F.R. §§ 3.307, 3.309 (2010).  The Board would note, however, that while the Veteran has offered these admissions, he has also written and testified that the only loud noise exposure he experienced was the exposure he incurred while on active duty.  He also testified that the separation examination following his Vietnam service was flawed and that he had problems hearing after he returned from Vietnam that worsened over the years.  He also testified that he sings and plays a woodwind instrument.  

In determining whether evidence submitted by an appellant is credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence.  Caluza v. Brown, 7 Vet. App. 498, 511 (1995).  The Veteran's statements that he has proffered during the course of this appeal have not been contradictory.  Moreover, since the Veteran filed his claim, his recitation of the symptoms produced by his hearing loss, and how long the condition has bothered him, has remained consistent.  The Board finds that the Veteran's written and spoken evidence is credible, probative, and it adds weight to the overall claim.  See, e.g., Struck v. Brown, 9 Vet. App. 145, 155-156 (1996).

When, after consideration of all evidence and material of record in a case, there is an approximate balance of positive and negative evidence regarding any material issue, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. § 3.102 (2010); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990) (holding that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail.").

Here the Veteran has provided credible statements with respect to his hearing disability.  A VA audiologist has provided an opinion that the Veteran's hearing loss is not related to his military service but that same examiner provided no additional information in that examination report with respect to etiology.  A second VA audiologist has provided an opposite opinion; i.e., that the Veteran's hearing loss is the result of noise exposure incurred while he was in service.  With respect to the first VA opinion, the Board finds the opinion deficient in that it does not provide a rationale.  

The second audiologist found that the left ear hearing loss was at least as likely as not related to his active service in light of the Veteran's noise exposure while in the military.  That examiner was very specific and direct in the opinion that was provided.  In other words, the second VA examiner's opinion is not speculative.  See generally Bloom v. West, 12 Vet. App. 185 (1999) (a medical opinion based on speculation, without supporting clinical data or other rationale, does not provide the required degree of medical certainty).  See also 38 C.F.R. § 3.102 (2010) (when considering application of the benefit-of-the-doubt doctrine, reasonable doubt is one within the range of probability, as distinguished from pure speculation or remote possibility).

In view of the foregoing, the Board finds that the evidence is, at least, in equipoise.  Accordingly, the benefit of the doubt in resolving the issue on appeal shall be given to the Veteran, and therefore, service connection for hearing loss of the left ear is warranted.  


ORDER

Entitlement to service connection for hearing loss of the left ear is granted.  



____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


